DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.
Applicant argued in the remark that “Craeghs analyzes pixel gray values to identify a deformation and stop a build. See, e.g., para. [0066] of Craeghs. The stacks of Craeghs are stacks of images, not stacks of parts, and Craeghs provides no teaching or suggestion of determining whether each stack should receive an additional part based on an analysis of the collected in-situ monitoring data; and fabricating each additional part based on the determination that the respective stack should receive the additional part, as set forth in claim 1. As such, Craeghs cannot anticipate the method of claim 1”. 
The examiner respectfully disagrees with applicant’s argument. Craeghs teaches determining whether an error has occurred during additive manufacturing (AM) process by analyzing in-situ monitoring data of printed layers to determining whether to continue further manufacturing or stop the build, wherein each layer of the build (here the layers is applicant claimed stacks) will be analyzed based on optical images corresponding to each layer to determine whether error occurred with the layer. Craeghs teaches analyzes describe the surface geometry of the 3D object, the digital representation is divided into a series of cross sectional layers or slices (e.g. a stack of slices) of the 3D object [claimed stacks of parts], and detecting of errors in parts built by AM processes through analysis of optical images of each layer [collected in-situ monitoring data] to identify errors which appear during the AM build process, wherein the capturing optical images of layers during build process is considered as in-situ monitoring data of layers. Accordingly, a plurality of layers (e.g., a stack or cluster of a plurality of layers) may be analyzed, while one or more intervening layers are not analyzed. Layers may be selected randomly for analysis, such that clusters of layers are sampled at random intervals during the build of the part. Specific layers may be selected for analysis in portions of the part where an error (e.g., warpage) is likely to be found. Therefore, Craeghs teaches monitoring stacks of parts (layers of parts) during the AM build process and capturing images of the layers before and after recoating and determining whether to stop the build or receive an additional part to continue AM process [0002, 0009, 0029-0030, 0032, 0046-0047, 0055-0058].


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAEGHS et al. (hereinafter “Craeghs”) (US 2018/0322621 A1)1.
As to claims 1, 12, and 18, Craeghs teaches a system and method, comprising: 
receiving, via a communication interface of a parameter development module comprising a processor, a defined geometry for a plurality of parts, wherein the parts are manufactured with an additive manufacturing machine, and wherein the parts are to be manufactured in stacks, each stack formed from one or more parts, the plurality of parts arranged as a plurality of stacks [receiving a digital representation (e.g. CAD file, such as STL) of a 3D object to be form with an additive manufacturing machine, such STL file describe the surface geometry of the 3D object, the digital representation is divided into a series of cross sectional layers or slices (e.g. a stack of slices) of the 3D object] [0029-0030, 0032, 0046-0047, 0055-0058, 0093, 0101]; 
initiating fabrication of the plurality of parts in the plurality of stacks with the additive manufacturing machine based on a first parameter set [0029-0033, 0101]; 
collecting in-situ monitoring data from one or more in-situ monitoring systems of the additive manufacturing machine for the plurality of parts during the fabrication 2, 0065, 0082]; 
determining whether each stack should receive an additional part to be manufactured based on an analysis of the collected in-situ monitoring data [determining whether to continue the fabrication for next layers by determining whether there is an error in the fabricated parts based on captured information. if no error is detected, the computing device continue the build process if there are more layers to build. if the computing device determines there is an error, the computing device takes some action, 3]; and 
fabricating each additional part based on the determination that the respective stack should receive the additional part [if no error is detected for the detected layer, the computing device continue the build process if there are more layers to build] [Figs. 6, 9] [0065, 0082]. 
As to claim 2, Craeghs teaches each part includes one or more layers [0030-0032, 0046-0047, 0056-0057]. 
As to claim 3, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring 
As to claim 4, Craeghs teaches the collected in-situ monitoring data includes at least one of laser-material and laser-environment interactions [0033-0034, 0035-0038, 0059, 0075]. 
As to claim 5, Craeghs teaches the collected in-situ monitoring data includes a melt-pool response [0033-0035, 0042]. 
As to claim 6, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [determining whether to continue the fabrication for next layers by determining whether there is an error in the fabricated parts based on captured information. if no error is detected, the computing device continue the build process if there are more layers to build. if the computing device determines there is an error, the computing device takes some action, such as stopping the build] [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. 
As to claim 13, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring data and a predictive material model [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. 
As to claim 14, Craeghs teaches the collected in-situ monitoring data includes at least one of laser-material, laser-environment interactions, and a melt-pool response [0033-0034, 0035-0038, 0059, 0075].  
As to claim 15, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082].  
As to claim 19, Craeghs teaches the determination whether each stack should receive the additional part is based on at least one of the collected in-situ monitoring data and a predictive material model [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. 
As to claim 20, Craeghs teaches it is determined whether each stack should receive the additional part when the collected in-situ monitoring data falls one of inside or outside of a predetermined value or range of values [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Bharadwaj et al. (hereinafter “Bharadwaj”) (US 2019/0384274 A1).
As to claim 7, Craeghs teaches fabricating the one or more parts with the additive manufacturing machine based on a first parameter set [0029-0033, 0101]. Craeghs also teaches fabricating the one or more parts with the additive manufacturing machine based on the collected in-situ monitoring data [Figs. 6, 9] [0046-0047, 0057-0058, 0065, 0069, 0075, 0082]. Craeghs does not explicitly teach fabricating the one or more parts based on the at least one predictive material model.
However, Bharadwaj teaches system and method for predicting material properties in an Additive Manufacturing (AM) process to monitoring the AM process in real time for potential faults. Especially, Bharadwaj teaches fabricating the one or more parts based on the at least one predictive material model [0006, 0024-0026, 0028-0032].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Bharadwaj with the teachings of Craeghs for the purpose of using a predictive material model to monitoring the Additive Manufacturing process in real time for potential faults .
As to claim 8, Bharadwaj teaches fabrication of the predictive material model [Fig. 2A] further comprises: executing at least one of a bead-on-powder and bead-on-plate process with an initial parameter set to output one or more melt-pool tracks; 
As to claim 9, Bharadwaj teaches generating a library of response surfaces by mapping the analysis of the in-situ monitoring data to one or more tests, measurements or results [0024-0028, 0030-0032]. 
As to claim 10, Bharadwaj teaches the predictive material model is at least one of a machine learning model and a physics-based model [0024-0026, 0028-0032, 0036, 0043].
As to claim 11, Bharadwaj teaches the first parameter set includes at least one of a laser power, a laser speed, a laser beam diameter, and hatch-spacing [0024,0035, 0043]. 
As to claim 16, Bharadwaj teaches the first parameter set is based on the at least one predictive material model [0006, 0024-0026, 0028-0032]. 
As to claim 17, Bharadwaj teaches fabrication of the predictive material model  further comprises: executing at least one of a bead-on-powder and bead-on-plate process with an initial parameter set to output one or more melt-pool tracks; collecting in-situ monitoring data from the one or more melt-pool tracks; executing an in-situ analysis of the one or more melt-pool tracks with one or more in-situ monitoring systems of the additive manufacturing machine based on the collected in-situ monitoring data; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Craeghs was cited as prior art reference in the last office action.
        2 [0055] In some embodiments, at least one optical image may be acquired from each layer before or after recoating. In some embodiments, more than one optical image of each layer is acquired. Thus, "an optical image" of a layer as described herein may refer to more than one optical image of the same layer, for example, 2, 3, 4, 5, 10 or more optical images of the same layer. The optical images of the same layer may be analyzed individually, or multiple optical images of the same layer may be compiled and analyzed together so that one consolidated image represents the individual layer. 
        
        [0057] In some embodiments, all layers corresponding to the part(s) may be analyzed after the build, or select layers corresponding to a portion of the part may be analyzed during the build. In certain embodiments, portions of one or more layers (e.g., corresponding to a part of multiple parts, or a portion of a part (e.g., overhang portion) may be analyzed during the build. In certain embodiments, the layers analyzed are adjacent to each other. Thus, the first layer and the second layer may follow consecutively, and any additional layers analyzed may follow consecutively after the second layer. In some embodiments, the layers are not adjacent to each other. For example, the first layer and the second layer may not follow consecutively, and any additional layers will not follow consecutively after the second layer or after each other. In certain embodiments, a plurality of layers are adjacent to each other, while at least one layer is not adjacent to the others. Accordingly, one layer may be analyzed and/or a plurality of layers (e.g., a stack or cluster of a plurality of layers) may be analyzed, while one or more intervening layers are not analyzed. Layers may be selected randomly for analysis, such that clusters of layers are sampled at random intervals during the build of the part. Specific layers may be selected for analysis in portions of the part where an error (e.g., warpage) is likely to be found. 
        
        
        3 [0082] FIG. 9 illustrates a flowchart 900 of an example process for detecting an error based on whether a distribution of gray values of pixels satisfies a threshold distribution. At 905, an image capture device captures a reference image of build material without errors. At 910, a computing device determines a reference gray value distribution based on the reference image. For example, the reference gray value distribution may be a Gaussian distribution of gray values. At 915, the build process of one or more parts is started. At 920, the image capture device captures one or more images of one or more layers of the build material before or after a recoating process during build of the parts. At 925, the computing device determines if there is an error in the parts. For example, the image capture device compares the captured images of layers of build material to the reference image. If the distribution of gray values of pixels (e.g., corresponding to one or more parts) in the images of the layers of build material (e.g., for a single layer or based on multiple layers as described herein) is different than the reference distribution by a threshold (e.g., the standard deviation of the distribution does not satisfy a threshold deviation from the standard deviation of the reference distribution), the computing device determines there is an error. If there is no error, at 930, the computing device continues the build process and determines if there are more layers to build and capture images for. If there are more layers to build and capture images for, the process returns to 925, otherwise the process ends. If there is an error, at 935, the computing device takes some action, such as alerting a user, logging data, stopping the build, continuing with the build, etc., as described herein.